Affirmed and Memorandum Opinion filed August 28, 2018.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00596-CR

                       CAROLINA CHAVEZ, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 179th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1517945

                 MEMORANDUM                     OPINION
      Appellant Carolina Chavez appeals her conviction for aggravated assault.
Tex. Pen. Code Ann. § 22.02(a)(2) (West 2011). Appellant’s appointed counsel filed
a brief in which he concludes the appeal is frivolous and without merit. The brief
meets the requirements of Anders v. California, 386 U.S. 738 (1967), by presenting
a professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of her right to inspect the appellate record and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more
than 60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is frivolous and without merit. Further, we find no reversible error in the
record. We are not to address the merits of each claim raised in an Anders brief when
we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the trial court’s judgment is affirmed.

                                    PER CURIAM



Panel consists of Justices Donovan, Wise, and Jewell
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2